United States Court of Appeals
                      For the First Circuit

No. 03-1774

                YOLANDA CANDELARIO-RAMOS, ET AL.,

                      Plaintiffs, Appellants,

                                v.

  BAXTER HEALTHCARE CORPORATION OF PUERTO RICO, INC., ET AL.,

                      Defendants, Appellees.


                              ERRATA

     The opinion of this Court, issued on March 8, 2004, should be

amended as follows:

     On page 19, 3rd line from bottom, replace "where" with "in

cases where".